                      Case 12-43380                 Doc 63           Filed 03/01/19 Entered 03/01/19 14:54:48                                      Desc Main
                                                                      Document     Page 1 of 14




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   National Center For Integrated Medicine, Llc                                    §           Case No. 12-43380
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    10/31/2012 . The undersigned trustee was appointed on .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               22,294.03

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                              0.00
                                                     Bank service fees                                                                  638.08
                                                     Other payments to creditors                                                      3,207.05
                                                     Non-estate funds paid to 3rd Parties                                                 0.00
                                                     Exemptions paid to the debtor                                                        0.00
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               18,448.90

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 12-43380                  Doc 63          Filed 03/01/19 Entered 03/01/19 14:54:48                                      Desc Main
                                                         Document     Page 2 of 14




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 04/18/2013 and the
      deadline for filing governmental claims was 04/18/2013 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,979.40 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,979.40 , for a total compensation of $ 2,979.40 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 14.92 , for total expenses of $ 14.92 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 02/27/2019                                     By:/s/Joji Takada, Chapter 7 Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                         Page:       1
               Case 12-43380                Doc 63       Filed 03/01/19 Entered 03/01/19 14:54:48                                   Desc Main
                                                                      FORM 1
                                                          Document
                                                 INDIVIDUAL             PageRECORD
                                                             ESTATE PROPERTY 3 of 14AND REPORT
                                                                           ASSET CASES
                                                                                                                                                        Exhibit A
Case No:              12-43380             PSH     Judge:     Pamela S. Hollis                  Trustee Name:                       Joji Takada, Chapter 7 Trustee

Case Name:            National Center For Integrated Medicine, Llc                              Date Filed (f) or Converted (c):    10/31/2012 (f)
                                                                                                341(a) Meeting Date:                12/12/2012
For Period Ending:    02/27/2019                                                                Claims Bar Date:                    04/18/2013


                            1                                      2                      3                      4                     5                     6

                  Asset Description                           Petition/              Est Net Value       Property Formally         Sale/Funds            Asset Fully
      (Scheduled and Unscheduled (u) Property)              Unscheduled           (Value Determined         Abandoned              Received by         Administered
                                                              Values               by Trustee, Less         OA=554(a)               the Estate             (FA)/
                                                                                  Liens, Exemptions,                                                   Gross Value of
                                                                                   and Other Costs)                                                   Remaining Assets

  1. Checking / Savings Account At                                     1,000.00               1,000.00                                  15,000.00                  FA
  2. Accounts Receivable                                                   0.00                   0.00                                         0.00                FA
  3. Misc. Office Equiptment                                         Unknown                  Unknown                                      2,250.00                FA
  4. Medical Equiptment, Supplies, Ect.                              Unknown                  Unknown                                          0.00                FA
  5. Medical Scan, X-Ran And Laser Equiptment                        Unknown                  Unknown                                          0.00                FA
  6. Fraudulent Transfer (u)                                         Unknown                      0.00                                     5,000.00                FA
  7. Other Litigation (u)                                                  0.00          160,000.00                                          44.03                 FA

     Payment received from owner's individual
     chapter 7 re: proofs of claim for preference and
     post-petition transfers
INT. Post-Petition Interest Deposits (u)                             Unknown                      N/A                                          0.00          Unknown


                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                  $1,000.00          $161,000.00                                    $22,294.03                $0.00
                                                                                                                                    (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




       UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                   Page:       2
              Case 12-43380               Doc 63         Filed 03/01/19             Entered 03/01/19 14:54:48                     Desc Main
Reviewing financial/bank documents; Investigating salability of office equipment; Settlement discussions with principal regarding post-
petition transfer.                                      Document              Page 4 of 14
123013--Seeking court approval of settlement made with principal of debtor regarding post-petition transfers from company bank account;            Exhibit A
Continuing to investigate preferential transfers to insiders; Litigation value listed as $1.00 because actual value is speculative at this time.

-Investigating sale of certain equipment to interested purchaser. - Joji Takada 4/26/2014

Preference litigation is proceeding in related chapter 7 filing for Debtor principal. - Joji Takada 11/30/2014

Settlement discussions pending re fraudulent transfer/preference payment litigation with principal and transferee; Trustee continues to
work with accountant to clean up tax- and payroll-related issues. - Joji Takada 3/30/2015

Settlement motion filed and approved; Payment received. - Joji Takada 10/2/2015

Tax return prepared and filed; Awaiting 60 day prompt determination. - Joji Takada 10/24/2015

IRS raised issue regarding possible retirement account; Researching issue. - Joji Takada 4/24/2016

IRS raised issue regarding possible retirement account; Researching issue. - Joji Takada 7/4/2016

IRS raised issue regarding possible retirement account; Researching issue. - Joji Takada 11/2/2016

Investigating and resolving possible ERISA-plan issue. - Joji Takada 3/2/2017

Investigating and resolving possible ERISA-plan issue. - Joji Takada 6/21/2017

Investigating and resolving possible ERISA-plan issue. - Joji Takada 11/22/2017

Investigating and resolving possible ERISA-plan issue; Original company contact for ERISA plan deceased. - Joji Takada 3/28/2018

Investigating and resolving possible ERISA-plan issue; Original company contact for ERISA plan deceased. - Joji Takada 6/8/2018

TFR in process. - Joji Takada 10/16/2018

TFR submitted to UST for review. - Joji Takada 12/26/2018




Initial Projected Date of Final Report (TFR): 10/31/2014           Current Projected Date of Final Report (TFR): 06/30/2019




     UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                             Page:         1
                        Case 12-43380              Doc 63 Filed 03/01/19
                                                                       FORM 2Entered 03/01/19 14:54:48                                  Desc Main
                                                   ESTATE CASHDocument      Page 5 of 14 RECORD
                                                               RECEIPTS AND DISBURSEMENTS
           Case No: 12-43380                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee        Exhibit B
         Case Name: National Center For Integrated Medicine, Llc                                          Bank Name: Associated Bank
                                                                                                Account Number/CD#: XXXXXX9793
                                                                                                                          Checking
  Taxpayer ID No: XX-XXX5793                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/27/2019                                                            Separate Bond (if applicable):


     1              2                    3                                   4                                             5                  6                   7

Transaction     Check or       Paid To / Received From           Description of Transaction         Uniform Tran.    Deposits ($)      Disbursements ($)     Account/CD
   Date         Reference                                                                               Code                                                 Balance ($)
 01/26/15                   Transfer from Acct #         Transfer of Funds                           9999-000             $14,937.51                           $14,937.51
                            xxxxxx8315

 02/06/15                   Associated Bank              Bank Service Fee                            2600-000                                      $10.00      $14,927.51
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 03/06/15                   Associated Bank              Bank Service Fee                            2600-000                                      $20.04      $14,907.47
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 04/07/15                   Associated Bank              Bank Service Fee                            2600-000                                      $22.16      $14,885.31
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 05/07/15                   Associated Bank              Bank Service Fee                            2600-000                                      $21.42      $14,863.89
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 06/05/15                   Associated Bank              Bank Service Fee                            2600-000                                      $22.10      $14,841.79
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 07/06/15           3       American Auction             Proceeds from sale                          1129-000              $2,250.00                           $17,091.79
                            Associates                   Sale of office
                                                         equipment
 07/07/15                   Associated Bank              Bank Service Fee                            2600-000                                      $21.35      $17,070.44
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 08/07/15                   Associated Bank              Bank Service Fee                            2600-000                                      $24.73      $17,045.71
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 09/08/15                   Associated Bank              Bank Service Fee                            2600-000                                      $25.34      $17,020.37
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 09/25/15           6       Rajani Veermachaneneni       Settlement payment                          1241-000              $5,000.00                           $22,020.37
                                                         re fraudulent transfer
                                                         litigation
 10/07/15                   Associated Bank              Bank Service Fee                            2600-000                                      $25.93      $21,994.44
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 11/06/15                   Associated Bank              Bank Service Fee                            2600-000                                      $32.70      $21,961.74
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 12/07/15                   Associated Bank              Bank Service Fee                            2600-000                                      $31.60      $21,930.14
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)



                                                                                  Page Subtotals:                         $22,187.51              $257.37

              UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                                                                Page:         2
                        Case 12-43380             Doc 63 Filed 03/01/19
                                                                      FORM 2Entered 03/01/19 14:54:48                                       Desc Main
                                                  ESTATE CASHDocument      Page 6 of 14 RECORD
                                                              RECEIPTS AND DISBURSEMENTS
           Case No: 12-43380                                                                               Trustee Name: Joji Takada, Chapter 7 Trustee        Exhibit B
         Case Name: National Center For Integrated Medicine, Llc                                             Bank Name: Associated Bank
                                                                                                   Account Number/CD#: XXXXXX9793
                                                                                                                             Checking
  Taxpayer ID No: XX-XXX5793                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/27/2019                                                               Separate Bond (if applicable):


     1              2                     3                                     4                                             5                   6                  7

Transaction     Check or       Paid To / Received From              Description of Transaction        Uniform Tran.     Deposits ($)       Disbursements ($)    Account/CD
   Date         Reference                                                                                 Code                                                  Balance ($)
 01/08/16                   Associated Bank                Bank Service Fee                             2600-000                                      $32.60      $21,897.54
                                                           under 11 U.S.C. §
                                                           330(a)(1)(B), 503(b)
                                                           (1), and 507(a)(2)
 02/05/16                   Associated Bank                Bank Service Fee                             2600-000                                      $32.56      $21,864.98
                                                           under 11 U.S.C. §
                                                           330(a)(1)(B), 503(b)
                                                           (1), and 507(a)(2)
 03/07/16                   Associated Bank                Bank Service Fee                             2600-000                                      $30.41      $21,834.57
                                                           under 11 U.S.C. §
                                                           330(a)(1)(B), 503(b)
                                                           (1), and 507(a)(2)
 04/07/16                   Associated Bank                Bank Service Fee                             2600-000                                      $32.46      $21,802.11
                                                           under 11 U.S.C. §
                                                           330(a)(1)(B), 503(b)
                                                           (1), and 507(a)(2)
 08/03/16         2001      Illinois Department of         Income Tax                                   4800-000                                  $3,207.05       $18,595.06
                            Revenue                        State of Illinois
                            PO Box 19006
                            Springfield, Illinois 62794-
                            9006
 04/06/18                   Associated Bank                Bank Service Fee                             2600-000                                      $27.64      $18,567.42
                                                           under 11 U.S.C. §
                                                           330(a)(1)(B), 503(b)
                                                           (1), and 507(a)(2)
 05/07/18                   Associated Bank                Bank Service Fee                             2600-000                                      $26.71      $18,540.71
                                                           under 11 U.S.C. §
                                                           330(a)(1)(B), 503(b)
                                                           (1), and 507(a)(2)
 06/07/18                   Associated Bank                Bank Service Fee                             2600-000                                      $27.56      $18,513.15
                                                           under 11 U.S.C. §
                                                           330(a)(1)(B), 503(b)
                                                           (1), and 507(a)(2)
 07/06/18           7       Peter N Metrou Trustee         Distribution                                 1249-000                  $44.03                          $18,557.18
                                                           Chapter 7 payment
                                                           on claim for
                                                           $100,000
                                                           (preference) and
                                                           $60,000 (post-
                                                           petition transfers)
 07/09/18                   Associated Bank                Bank Service Fee                             2600-000                                      $26.64      $18,530.54
                                                           under 11 U.S.C. §
                                                           330(a)(1)(B), 503(b)
                                                           (1), and 507(a)(2)
 08/07/18                   Associated Bank                Bank Service Fee                             2600-000                                      $27.54      $18,503.00
                                                           under 11 U.S.C. §
                                                           330(a)(1)(B), 503(b)
                                                           (1), and 507(a)(2)
 09/10/18                   Associated Bank                Bank Service Fee                             2600-000                                      $27.51      $18,475.49
                                                           under 11 U.S.C. §
                                                           330(a)(1)(B), 503(b)
                                                           (1), and 507(a)(2)




                                                                                    Page Subtotals:                               $44.03          $3,498.68

              UST Form 101-7-TFR (5/1/2011) (Page: 6)
                                                                                                                                                            Page:         3
                        Case 12-43380            Doc 63 Filed 03/01/19
                                                                     FORM 2Entered 03/01/19 14:54:48                                    Desc Main
                                                 ESTATE CASHDocument      Page 7 of 14 RECORD
                                                             RECEIPTS AND DISBURSEMENTS
           Case No: 12-43380                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee       Exhibit B
         Case Name: National Center For Integrated Medicine, Llc                                          Bank Name: Associated Bank
                                                                                                Account Number/CD#: XXXXXX9793
                                                                                                                          Checking
  Taxpayer ID No: XX-XXX5793                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/27/2019                                                            Separate Bond (if applicable):


     1              2                    3                                   4                                             5                  6                  7

Transaction     Check or       Paid To / Received From           Description of Transaction        Uniform Tran.     Deposits ($)      Disbursements ($)    Account/CD
   Date         Reference                                                                              Code                                                 Balance ($)
 10/05/18                   Associated Bank              Bank Service Fee                            2600-000                                     $26.59      $18,448.90
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)


                                                                              COLUMN TOTALS                               $22,231.54          $3,782.64
                                                                                    Less: Bank Transfers/CD's             $14,937.51               $0.00
                                                                              Subtotal                                     $7,294.03          $3,782.64
                                                                                    Less: Payments to Debtors                  $0.00               $0.00
                                                                              Net                                          $7,294.03          $3,782.64




                                                                                 Page Subtotals:                               $0.00              $26.59

              UST Form 101-7-TFR (5/1/2011) (Page: 7)
                                                                                                                                                            Page:         4
                        Case 12-43380            Doc 63 Filed 03/01/19
                                                                     FORM 2Entered 03/01/19 14:54:48                                    Desc Main
                                                 ESTATE CASHDocument      Page 8 of 14 RECORD
                                                             RECEIPTS AND DISBURSEMENTS
           Case No: 12-43380                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee       Exhibit B
         Case Name: National Center For Integrated Medicine, Llc                                          Bank Name: The Bank of New York Mellon
                                                                                                Account Number/CD#: XXXXXX8315
                                                                                                                          Checking
  Taxpayer ID No: XX-XXX5793                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/27/2019                                                            Separate Bond (if applicable):


     1              2                    3                                   4                                             5                  6                  7

Transaction     Check or       Paid To / Received From           Description of Transaction        Uniform Tran.     Deposits ($)      Disbursements ($)    Account/CD
   Date         Reference                                                                              Code                                                 Balance ($)
 10/01/14           1       Rao Kilaru                   Settlement payment                          1129-000             $15,000.00                          $15,000.00
                                                         re post-petition
                                                         transfers of debtor
                                                         assets
 11/07/14                   The Bank of New York         Bank Service Fee                            2600-000                                     $18.70      $14,981.30
                            Mellon                       under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 12/05/14                   The Bank of New York         Bank Service Fee                            2600-000                                     $21.55      $14,959.75
                            Mellon                       under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 01/08/15                   The Bank of New York         Bank Service Fee                            2600-000                                     $22.24      $14,937.51
                            Mellon                       under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 01/26/15                   Transfer to Acct #           Transfer of Funds                           9999-000                                $14,937.51              $0.00
                            xxxxxx9793



                                                                              COLUMN TOTALS                               $15,000.00         $15,000.00
                                                                                    Less: Bank Transfers/CD's                  $0.00         $14,937.51
                                                                              Subtotal                                    $15,000.00              $62.49
                                                                                    Less: Payments to Debtors                  $0.00               $0.00
                                                                              Net                                         $15,000.00              $62.49




                                                                                 Page Subtotals:                          $15,000.00         $15,000.00

              UST Form 101-7-TFR (5/1/2011) (Page: 8)
                                                                                                                               Page:       5
        Case 12-43380              Doc 63        Filed 03/01/19 Entered 03/01/19 14:54:48                   Desc Main
                                                  Document     Page 9 of 14
                                                                                                                              Exhibit B
                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                              NET             ACCOUNT
                                                                               NET DEPOSITS      DISBURSEMENTS                BALANCE
                               XXXXXX8315 - Checking                                $15,000.00              $62.49                $0.00
                               XXXXXX9793 - Checking                                 $7,294.03            $3,782.64           $18,448.90
                                                                                    $22,294.03            $3,845.13           $18,448.90

                                                                              (Excludes account (Excludes payments Total Funds on Hand
                                                                                      transfers)         to debtors)
                               Total Allocation Receipts:            $0.00
                               Total Net Deposits:              $22,294.03
                               Total Gross Receipts:            $22,294.03




                                                            Page Subtotals:                       $0.00               $0.00

UST Form 101-7-TFR (5/1/2011) (Page: 9)
                  Case 12-43380                Doc 63        Filed 03/01/19 Entered 03/01/19 14:54:48                                  Desc Main
                                                              Document     Page 10 of 14
                                                                            Exhibit C
                                                                  ANALYSIS OF CLAIMS REGISTER
Case Number: 12-43380                                                                                                                               Date: February 27, 2019
Debtor Name: National Center For Integrated Medicine, Llc
Claims Bar Date: 4/18/2013


Code #     Creditor Name And Address             Claim Class       Notes                                                Scheduled              Claimed              Allowed
           Joji Takada                           Administrative                                                             $0.00             $2,979.40            $2,979.40
100        6336 North Cicero Avenue
2100       Chicago, IL 60646




           Joji Takada                           Administrative                                                              $0.00               $14.92               $14.92
100        6336 North Cicero Avenue
2200       Chicago, IL 60646




           US Bankruptcy Court Clerk             Administrative                                                              $0.00             $350.00              $350.00
100        219 South Dearborn
2700       Chicago, Illinois 60604                                 Adversary case 14-00490. (12 (Recovery of money/property - 547 preference)), (14 (Recovery of
                                                                   money/property - other)): Complaint by Joji Takada, not individually but as Chapter 7 trustee for National
                                                                   Center of Integrated Medicine, LLC against Rao U. Veeramachaneni. (Fee Deferred)




           Callero and Callero LLP               Administrative                                                              $0.00            $6,041.90            $6,041.90
100        7800 North Milwaukee Avenue
3410       Niles, Illinois 60714
           Attn: Ryan Matsui


7          Illinois Department Of                Priority                                                                    $0.00            $1,041.50            $1,041.50
280        Employment Security
5800       33 South State Street
           Chicago, Illinois 60603
           Attn: Bankruptcy Unit - 10Th Flr.

1          American Express Bank, Fsb            Unsecured                                                                   $0.00          $32,175.00           $32,175.00
300        C O Becket And Lee Llp
7100       Pob 3001
           Malvern, Pa 19355-0701


2          Vital Signs Solutions, Inc            Unsecured                                                                   $0.00             $500.00              $500.00
300        1604 W Caton Farm Rd, Unit B
7100       Lockport, Il 60441




3          First Communications LLC              Unsecured                                                                   $0.00             $994.12              $994.12
300        3340 W Market Street
7100       Akron, OH 44333




                                                                                Page 1                                           Printed: February 27, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 10)
                  Case 12-43380                Doc 63          Filed 03/01/19 Entered 03/01/19 14:54:48                                   Desc Main
                                                                Document     Page 11 of 14
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 12-43380                                                                                                                                  Date: February 27, 2019
Debtor Name: National Center For Integrated Medicine, Llc
Claims Bar Date: 4/18/2013


Code #     Creditor Name And Address             Claim Class       Notes                                                  Scheduled              Claimed              Allowed
4          Us Bank Na Dba Us Bank                Unsecured                                                                    $0.00           $177,641.86          $177,641.86
300        Equipment Finance
7100       1310 Madrid Street
           Marshall, Mn 56258


6          Wells Fargo Practice Finance          Unsecured                                                                     $0.00           $88,359.16            $88,359.16
300        A Division Of Wells Fargo
7100       Bank,Na
           2000 Powell St 4Th Floor
           Emeryville Ca 94608

7          Illinois Department Of                Unsecured                                                                     $0.00              $170.00               $170.00
350        Employment Security
7200       33 South State Street
           Chicago, Illinois 60603
           Attn: Bankruptcy Unit - 10Th Flr.

5          Navdeep S Kalsi                       Unsecured                                                                     $0.00           $75,000.00            $75,000.00
380        233 Justina St
7400       Hinsdale Il 60521                                       Communicated with creditor; Stated claim failed because of equity interest and understands only be paid
                                                                   if surplus/residual exists; Proof of interest (equity) subordinated pursuant to Section 510(b). - Joji Takada
                                                                   10/11/2018




           Illinois Department of Revenue        Secured                                                                       $0.00            $3,207.05             $3,207.05
400        PO Box 19016
4800       Springfield, Illinois 62794-9016




           Case Totals                                                                                                         $0.00          $388,474.91          $388,474.91
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 2                                             Printed: February 27, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 12-43380              Doc 63     Filed 03/01/19 Entered 03/01/19 14:54:48             Desc Main
                                               Document     Page 12 of 14




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 12-43380
     Case Name: National Center For Integrated Medicine, Llc
     Trustee Name: Joji Takada, Chapter 7 Trustee
                         Balance on hand                                              $                18,448.90

               Claims of secured creditors will be paid as follows:

                                                              Allowed           Interim
                                                              Amount of         Payment to         Proposed
      Claim No. Claimant                       Claim Asserted Claim             Date               Payment
                      Illinois Department
                      of Revenue          $         3,207.05 $        3,207.05 $     3,207.05 $                0.00
                 Total to be paid to secured creditors                                $                        0.00
                 Remaining Balance                                                    $                18,448.90


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
      Trustee Fees: Joji Takada                          $       2,979.40 $               0.00 $         2,979.40
      Trustee Expenses: Joji Takada                      $            14.92 $             0.00 $              14.92
      Accountant for Trustee Fees: Callero and
      Callero LLP                                        $       6,041.90 $               0.00 $         6,041.90
      Charges: US Bankruptcy Court Clerk                 $         350.00 $               0.00 $          350.00
                 Total to be paid for chapter 7 administrative expenses               $                  9,386.22
                 Remaining Balance                                                    $                  9,062.68


               Applications for prior chapter fees and administrative expenses have been filed as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 12)
         Case 12-43380             Doc 63   Filed 03/01/19 Entered 03/01/19 14:54:48              Desc Main
                                             Document     Page 13 of 14




                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 1,041.50 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          Illinois Department Of
     7                    Employment Security             $     1,041.50 $              0.00 $         1,041.50
                 Total to be paid to priority creditors                                $               1,041.50
                 Remaining Balance                                                     $               8,021.18


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 299,670.14 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 2.7 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          American Express Bank,
     1                    Fsb                             $    32,175.00 $              0.00 $           861.22
     2                    Vital Signs Solutions, Inc      $       500.00 $              0.00 $             13.38
     3                    First Communications LLC $              994.12 $              0.00 $             26.61
                          Us Bank Na Dba Us Bank
     4                    Equipment Finance               $   177,641.86 $              0.00 $         4,754.89
                          Wells Fargo Practice
     6                    Finance                         $    88,359.16 $              0.00 $         2,365.08




UST Form 101-7-TFR (5/1/2011) (Page: 13)
         Case 12-43380             Doc 63   Filed 03/01/19 Entered 03/01/19 14:54:48              Desc Main
                                             Document     Page 14 of 14




                 Total to be paid to timely general unsecured creditors                $                8,021.18
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 170.00 have been allowed and
     will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
     claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Illinois Department Of
     7                    Employment Security         $          170.00 $              0.00 $               0.00
                 Total to be paid to tardy general unsecured creditors                 $                    0.00
                 Remaining Balance                                                     $                    0.00




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 75,000.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     5                    Navdeep S Kalsi             $       75,000.00 $              0.00 $               0.00
                 Total to be paid to subordinated unsecured creditors                  $                    0.00
                 Remaining Balance                                                     $                    0.00




UST Form 101-7-TFR (5/1/2011) (Page: 14)
